DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	 
	Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

3.
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by email from Michael Dergosits, Reg. No. 31,243 on 01/14/2022 and over the phone on 01/04/2022 from Stephen Youtsey, Reg. No. 53,821




Examiner’s Amendments
1. (Currently Amended) A method comprising:
receiving, at a server, context information associated with a mobile communications device;
analyzing, at the server, the context information to obtain a first determination as to whether a communication initiated by a first application executing on the mobile communications device requires a network connection providing a , the level of security being one from a plurality of levels of security, wherein each of the plurality of levels of security is required by one or more applications initiating communications on the mobile communications device;
analyzing, at the server, the context information to obtain a second determination as to communication initiated by the first application executing on the mobile communications device is providing the 
at the server in response to the analysis of the context information:
sending instructions causing the mobile communications device to terminate the existing first network connection when the first determination is that the communication requires a network connection providing a first level of security and the second determination is that the existing first network connection  is not providing the first level of security, or
allowing the existing first network connection to be maintained on the mobile communications device when the first determination is that the communication requires a network connection providing the first level of security and the second determination is that the existing first network connection  is providing the first level of security.

2. (Currently Amended)  The method of claim 1 further comprising, when the second determination is that the existing first network connection is not providing the first level of security and after the step of sending instructions to the mobile communication device to terminate the existing first network connection:
at the server, sending instructions to the mobile communications device to establish a second network connection for the first application executing on the mobile communications device, wherein a second level of security provided by the second network connection is greater than a third level of security provided by the terminated existing first network connection.

3. (Currently Amended)  The method of claim 1 further comprising when the second determination is that the existing first network connection is not providing the first level of security and after the step of existing first network connection:
at the server, sending instructions to the mobile communications device to establish a second network connection for the first application executing on the mobile communications device, wherein a second level of security provided by the second network connection is less than a third level of security provided by the terminated first network connection.

4. (Currently Amended)  The method of claim 1 further comprising:
at the server, allowing the mobile communications device to maintain an existing second network connection for a second application executing on the mobile communications device, wherein a third level of security provided by the existing first network connection for the first application is greater than a second level of security provided by the second network connection.

5. (Currently Amended)  The method of claim 1 further comprising:
at the server, allowing the mobile communications device to maintain a second network connection for a second application executing on the mobile communications device, wherein a third level of security provided by the existing first network connection for the first application is less than a second level of security provided by the second network connection.


receiving, at the server, a security policy from the mobile communications device or from an administrator, and using the security policy, during the analyzing the context information, to obtain the first determination and during the analyzing the context information to obtain the second determination 

7. (Currently Amended)  The method of claim 6, wherein the security policy includes a category including a type of destination or a type of application, and the category is associated with a type of network connection; 
wherein the first determination thatthe communicationthe first level of securitythat the first application or the destination of the existing first network connection falls within the type of application or the type of destination of the category of the security policy; 
wherein the second determination thatthe existing first network connection not providing the first level of security includes[[,]] determining that the existing first network connection is not the type of network connection associated with the category of the security policy; 
wherein the instructions are sent to the mobile communications device to terminate the existing first network connection when the first determination is that the first application or the destination of the existing first network connection falls within the type of application or the type of destination of the category of the security policy and the second determination is that the existing first network connection is not the type of network connection associated with the category of the security policy; and
wherein the existing first network connection is allowed to be maintained on the mobile communications device when the first determination is that the first application or the destination of the existing first network connection falls within the type of application or the type of destination of the category of the security policy and the second determination is that the existing first network connection is the type of network connection associated with the category of the security policy. 

8. (Currently Amended)  The method of claim 6, wherein:
the context information regards the existing first network connection;
the first determination that the communication the first level of security 
that the existing first network connection must be a type of network connection required by the security policy;
the second determination that the existing first network connection is not providing the first level of security includes:
determining that the existing first network connection is not the type of network connection; 
the are sent to the mobile communications device to terminate the existing first network connection when:
the first determination is that the existing first network connection must be the type of network connection and the second determination is that the existing first network connection is not the type of network connection; and
existing first existing network connection is allowed to be maintained on the mobile communications device when:
the first determination is that the existing first network connection must be the type of network connection and the second determination is that the existing first network connection is the type of 


receiving, at a server, context information associated with a mobile communications device, the context information including a destination of the first network connection and information regarding: a use of the first network connection, or the first application;
analyzing, at the server, the context information to determine whether an existing first network connection from the mobile communications device for a first application executing on the mobile communications device offers a level of security appropriate for the first application, the analysis of the context information determining:
the destination provides a first service and a second service, and
the level of security is appropriate for the first service and is not appropriate for the second service; and
at the server in response to the analysis of the context information:
sending instructions causing the mobile communications device to terminate the first network connection when the analysis of the context information determines that the first application is using the second service, or
allowing the first network connection to be maintained on the mobile communications device when the analysis of the context information determines that the first application is using the first service.


receive context information associated with a mobile communications device;
analyze the context information to obtain a first determination as to whether a communication initiated by a first application executing on the mobile communications device requires a network connection providing a , the level of security being one from a plurality of levels of security, wherein each of the plurality of levels of security is required by one or more applications initiating communications on the mobile communications device;
analyzing the context information to obtain a second determination as to  communication initiated by the first application executing on the mobile communications device is providing the 
in response to the analysis of the context information:
send instructions causing the mobile communications device to terminate the existing first network connection when the first determination is that the communication requires a network connection providing a first level of security and the second determination is that the existing first network connection  is not providing the first level of security, or
existing first network connection to be maintained on the mobile communications device when the first determination is that the communication requires a network connection providing the first level of security and the second determination is that the existing first network connection is providing the first level of security.

11. (Currently Amended)  The non-transitory, computer-readable storage medium of claim 10, when the second determination is that the existing first network connection is not providing the first level of security and after the step of sending instructions to the mobile communication device to terminate the existing first network connection, the instructions further causing the server to:
send instructions to the mobile communications device to establish a second network connection for the first application executing on the mobile communications device, wherein a second level of security provided by the second network connection is appropriate for the first application.

12. (Currently Amended)  The non-transitory, computer-readable storage medium of claim 10, wherein the context information regards the first application or a destination, the instructions further causing the server to:
receive a security policy from the mobile communications device or from an administrator, and using the security policy, during the analysis of the context to obtain the first determination and during the analyzing the context information to obtain the second determination 

13. (Currently Amended)  The non-transitory, computer-readable storage medium of claim 12, wherein the security policy includes a category including a type of destination or a type of application, and the category is associated with a type of
wherein the first determination the communication the first level of security that the first application or the destination of the existing first network connection falls within the type of application or the type of destination of the category of the security policy; 
wherein the second determination thatthe existing first network connection not providing the first level of security includesdetermining that the existing first network connection is not the type of network connection associated with the category of the security policy; 
wherein the instructions are sent to the mobile communications device to terminate the existing first network connection when the first determination is that the first application or the destination of the existing first network connection falls within the type of application or the type of destination of the category of the security policy and the second determination is that the existing first network connection is not the type of network connection associated with the category of the security policy; and
wherein the existing first network connection is allowed to be maintained on the mobile communications device when the first determination is that the first application or the destination of the existing first network connection falls within the type of application or the type of destination of the category of the security policy and the second determination is that the existing first network connection is the type of network connection associated with the category of the security policy. 

14. (Currently Amended)  The non-transitory, computer-readable storage medium of claim 12, wherein:
the context information regards the existing first network connection;
the first determination that the communication the first level of security 
that the existing first network connection must be a type of network connection required by the security policy;
the second determination that the existing first network connection is not providing the first level of security includes:
determining that the existing first network connection is not the type of network connection; 
the are sent to the mobile communications device to terminate the existing first network connection when:
the first determination is that the existing first network connection must be the type of network connection and the second determination is that the existing first network connection is not the type of network connection; and
existing first is allowed to be maintained on the mobile communications device when:
the first determination is that the existing first network connection must be the type of network connection and the second determination is that the existing first network connection is the type of 


receive context information associated with a mobile communications device, the context information includ[[e]]ing a destination of the first network connection and information regarding: a use of the first network connection, or the first application;
analyze the context information to determine whether an existing first network connection from the mobile communications device for a first application executing on the mobile communications device offers a level of security appropriate for the first application, the analysis of the context information determining:
the destination provides a first service and a second service, and
the level of security is appropriate for the first service and is not appropriate for the second service; and
in response to the analysis of the context information:
send instructions causing the mobile communications device to terminate the first network connection when the analysis of the context information determines that the first application is using the second service, or 
allow the first network connection to be maintained on the mobile communications device when the analysis of the context information determines that the first application is using the first service.


receive context information associated with a mobile communications device;
analyze the context information to obtain a first determination as to whether a communication initiated by a first application executing on the mobile communications device requires a network connection providing a , the level of security being one from a plurality of levels of security, wherein each of the plurality of levels of security is required by one or more applications initiating communications on the mobile communications device;
analyzing the context information to obtain a second determination as to  communication initiated by the first application executing on the mobile communications device is providing the 
in response to the analysis of the context information:
send instructions causing the mobile communications device to terminate the existing first network connection when the first determination is that the communication requires a network connection providing a first level of security and the second determination is that the existing first network connection  is not providing the first level of security, or
existing first network connection to be maintained on the mobile communications device when the first determination is that the communication requires a network connection providing the first level of security and the second determination is that the existing first network connection is providing the first level of security.

17. (Currently Amended)  The system of claim 16, when the second determination is that the existing first network connection is not providing the first level of security and after the step of sending instructions to the mobile communication device to terminate the existing first network connection, the instructions further causing the server to:
send instructions to the mobile communications device to establish a second network connection for the first application executing on the mobile communications device, wherein a second level of security provided by the second network connection is appropriate for the first application.

18. (Currently Amended)  The system of claim 16, wherein the context information regards the first application or a destination, the instructions further causing the server to:
receive a security policy from the mobile communications device or from an administrator, and using the security policy, during the analysis of the context information, to obtain the first determination and during the analyzing the context information to obtain the second determination 

19. (Currently Amended)  The system of claim 18, wherein the security policy includes a category including a type of destination or a type of application, and the category is associated with a type of network connection; 
wherein the first determination the communication the first level of security that the first application or the destination of the existing first network connection falls within the type of application or the type of destination of the category of the security policy; 
wherein the second determination that, the existing first network connection not providing the first level of security includesdetermining that the existing first network connection is not the type of network connection associated with the category of the security policy; 
the instructions are sent to the mobile communications device to terminate the existing first network connection when the first determination is that the first application or the destination of the existing first network connection falls within the type of application or the type of destination of the category of the security policy and the second determination is that the existing first network connection is not the type of network connection associated with the category of the security policy; and
wherein the existing first network connection is allowed to be maintained on the mobile communications device when the first determination is that the first application or the destination of the existing first network connection falls within the type of application or the type of destination of the category of the security policy and the second determination is that the existing first network connection is the type of network connection associated with the category of the security policy. 

20. (Currently Amended)  The system of claim 18, wherein:
the context information regards the existing first network connection;
the first determination that the communication the first level of security 
that the existing first network connection must be a type of network connection required by the security policy;
the second determination that the existing first network connection is not providing the first level of security includes:
determining that the existing first network connection is not the type of network connection; 
the are sent to the mobile communications device to terminate the existing first network connection when:
the first determination is that the existing first network connection must be the type of network connection and the second determination is that the existing first network connection is not the type of network connection; and
existing first existing network connection is allowed to be maintained on the mobile communications device when:
the first determination is that the existing first network connection must be the type of network connection and the second determination is that the existing first network connection is the type of 

21. (Currently Amended)  A system, comprising a server with at least one processor and memory and instructions that when executed by the at least one processor cause the server to: 

analyze the context information to determine whether an existing first network connection from the mobile communications device for a first application executing on the mobile communications device offers a level of security appropriate for the first application, the analysis of the context information determining:
the destination provides a first service and a second service, and
the level of security is appropriate for the first service and is not appropriate for the second service; and
in response to the analysis of the context information:
send instructions causing the mobile communications device to terminate the first network connection are sent when the analysis of the context information determines that the first application is using the second service, or 
allow the first network connection to be maintained on the mobile communications device when the analysis of the context information determines that the first application is using the first service.






Allowable Subject Matter
Claims 1-8, and 10-21 are amended, and claims 1-21 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments, and amendments filed on 10/14/2021, and further in view of the above examiner’s amendments.
 

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494